Exhibit 10.3

 

AMENDMENT NO. 1

To Amended and Restated Employment Agreement of Gerald W. McLaughlin

 

THIS AMENDMENT NO. 1 (this “Amendment No. 1”) is made and entered into as of
August 8, 2013, by and between NuPathe Inc. (the “Employer”), a Delaware
corporation, and Gerald W. McLaughlin (the “Employee”).

 

WHEREAS, the Employer and the Employee previously entered into that certain
Amended and Restated Employment Agreement dated July 25, 2012 (the “Employment
Agreement”); and

 

WHEREAS, the Employer and the Employee desire to amend the Employment Agreement
in certain respects; and

 

WHEREAS, Section 11 of the Employment Agreement permits the Employer and the
Employee to amend the Employment Agreement pursuant to a written agreement
executed by both parties; and

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Amendment No. 1
hereby agree as follows:

 

1.                                      Amendment to Section 4(d).  Section 4
(d) is hereby amended and restated in its entirety to read as follows:

 

“(d)                           Termination by the Employer Without Cause;
Termination by the Employee for Good Reason.  The Employer may terminate the
employment of the Employee for any reason other than those specified in
Section 4(b) or 4(c), including, without limitation, on or after a Change of
Control, upon thirty (30) days written notice (or Base Salary and benefit
continuation in lieu of such thirty (30) day notice) to the Employee.  In
addition, the Employee may terminate his employment at any time, including,
without limitation, on or after a Change of Control, upon written notice to the
Employer for Good Reason in accordance with the requirements of Section 4(f)(v).

 

In the event the Employer terminates the employment of the Employee for any
reason other than those specified in Section 4(b) or 4(c) hereof or the Employee
terminates his employment for Good Reason, the Employer shall pay to the
Employee:

 

(i)                                     any portion of the Employee’s Base
Salary for the period up to the Termination Date that has been earned but
remains unpaid;

 

(ii)                                  any benefits that have been earned,
accrued and are due to the Employee under the terms of any employee benefit
plans of the Employer, which benefits shall be paid in accordance with the terms
of those plans; and

 

(iii)                               subject to the execution and nonrevocation
by the Employee of a

 

1

--------------------------------------------------------------------------------


 

release satisfactory to the Employer and on reasonable, market level terms (the
“Release”) and the Employee’s compliance with all terms and provisions of this
Agreement that survive the termination of the Employee’s employment by the
Employer, the Employer shall provide the Employee with the payments and benefits
set forth in (A) through (E) below.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Employee’s
execution of the Release, directly or indirectly result in the Employee
designating the calendar year of payment and to the extent payment could be made
in more than one taxable year, payment shall be made in the later taxable year.

 

(A)                               Severance in an amount equal to 1.0 times the
Employee’s Base Salary at the rate in effect at the time of the Employee’s
termination.  The severance amount shall be paid in equal monthly installments
in accordance with the Employer’s regular payroll practices over a period of
twelve (12) months, beginning within sixty (60) days following the Termination
Date;

 

(B)                               the amount of the Earned Bonus which shall be
paid at the same time bonuses are paid to employees of the Employer generally in
accordance with the terms of the Employer’s annual bonus plan;

 

(C)                               continued medical and dental coverage at the
same level in effect at the Termination Date (or generally comparable coverage)
for a period of twelve (12) months following the Termination Date for himself
and, where applicable, his spouse and dependents, at the same premium rates as
may be charged from time to time for employees generally, as if the Employee had
continued in employment during such twelve (12) month period.  The COBRA health
care continuation period shall run concurrently with the foregoing twelve (12)
month period;

 

(D)                               vesting of all outstanding unvested stock
options and other equity-based awards held by the Employee as of the Termination
Date that would have vested had the Employee remained employed  until the end of
the calendar quarter in which the twelve (12) month anniversary of the
Termination Date occurs; provided, further, that any outstanding unvested stock
option or  other equity-based award that vests based upon attainment of
performance criteria (each, a “Performance Award”)  shall vest upon termination
of the Employee’s employment in accordance with the terms of the award agreement
evidencing such Performance Award; and

 

(E)                                all outstanding stock options and other
equity-based awards held by the Employee as of the Termination Date that become
vested pursuant to (IV) above or are vested as of the Termination Date shall
remain exercisable (to the extent applicable) until the earlier of (x) the
eighteen (18) month anniversary of the Termination Date and (y) the expiration
date of the relevant stock option or other equity-based award.”

 

2.                                      Amendment to Section 4(e).  The
reference to “Section 4(d)(iii)(A)(I) and Section 4(d)(iii)(B)(I), as
applicable” in the first paragraph of Section 4(e) is hereby replaced with
“Section 4(d)(iii)(A)”.

 

2

--------------------------------------------------------------------------------


 

3.                                      Effect on the Agreement.  The Employment
Agreement shall continue in full force and effect as amended by this Amendment
No. 1 and this Amendment No. 1, together with the Employment Agreement,
constitute the entire agreement of the parties with respect to the matters set
forth herein.

 

4.                                      Counterparts.  This Amendment No. 1 may
be executed in counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have signed this Amendment No. 1 as of the date
first set out above.

 

 

 

NUPATHE INC.

 

 

 

 

By:

/s/ Armando Anido

 

Name:

Armando Anido

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Gerald W. McLaughlin

 

Gerald W. McLaughlin

 

3

--------------------------------------------------------------------------------